Exhibit 10.1


AMENDMENT NO. 2
 
TO
 
REGISTRATION RIGHTS AGREEMENT
 
THIS AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
and entered into as of October 6, 2008, by and among ABRAXAS ENERGY PARTNERS,
L.P., a Delaware limited partnership (the “Partnership”), and the Purchasers
listed on the signature pages attached hereto (individually, a “Purchaser” and
collectively “Purchasers”).
 
RECITALS
 
WHEREAS, the Partnership and the Purchasers entered into that certain
Registration Rights Agreement dated as of May 25, 2007 (the “Original
Agreement”), pursuant to which the Partnership agreed to provide certain
registration and other rights set forth in the Original Agreement for the
benefit of the Purchasers;
 
WHEREAS, on December 5, 2007, the Partnership and the Purchasers named therein
executed and delivered that certain Amendment No. 1 to Registration Rights
Agreement (“Amendment No. 1”); and
 
WHEREAS, the Partnership and the Purchasers desire to further amend the Original
Agreement as set forth in this Amendment.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and in that certain Amendment No. 1 to Exchange and Registration Rights
Agreement dated as of the date hereof, and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by each party
hereto, the parties hereby agree as follows:
 
Section 1.                      Capitalized Terms.  Capitalized terms used in
this Amendment shall have the meaning set forth in the Original Agreement except
as otherwise defined in this Amendment.
 
Section 2.                      Amendment.  Pursuant to Section 3.13 of the
Original Agreement, the Original Agreement, as amended by Amendment No.1, is
hereby amended, as follows:
 
(a)           Section 1 of the Original Agreement is hereby amended as follows:
 
(i)           The following definitions are hereby added to Section 1 and shall
read in their entirety as follows:
 
A.  “Maturity Date” means January 31, 2009.
 
B.  “Subordinated Credit Agreement” means that certain Subordinated Credit
Agreement dated as of January 31, 2008 among the Partnership, the Lenders party
thereto, Société Générale, as Administrative Agent, and The Royal
 
 
 

--------------------------------------------------------------------------------

 


Bank of Canada, as Syndication Agent, including any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith or any successor or replacement agreement (together with any related
notes, guarantees, collateral documents, instruments and agreements executed in
connection therewith), whether with the same or any other lender, group of
lenders or agent, in each case as the same may be amended (including any
amendment and restatement thereof), modified, supplemented, extended, restated,
substituted, increased, replaced, renewed or refinanced from time to time in
accordance with its terms.
 
(iii)           The definitions of “Exchange Agreement” and “Partnership
Agreement” are hereby amended to read, in their entirety, as follows:
 
A. “Exchange Agreement” means that certain Exchange and Registration Rights
Agreement dated as of May 25, 2007, as amended by Amendment No. 1 to Exchange
and Registration Rights Agreement dated as of October 6, 2008 by and among ABP
and the purchasers named therein.
 
B. “Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of Abraxas Energy Partners, L.P. dated as of September 19,
2007.
 
(b)           Section 1.02 of the Original Agreement is hereby amended to read,
in its entirety, as follows:
 
Section 1.02                                Registrable Securities.  Any
Registrable Security will cease to be a Registrable Security when (a) a
registration statement covering such Registrable Security has been declared
effective by the Commission and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force under the Securities Act) or is eligible
for sale without registration, pursuant to Rule 144(d) promulgated by the
Commission pursuant to the Securities Act (or any similar provision then in
force under the Securities Act), in the opinion of counsel to the Partnership;
(c) such Registrable Security is held by the Partnership or one of its
subsidiaries; (d) such Registrable Security has been converted into shares of
Common Stock pursuant to the Exchange Agreement; (e) the Partnership is
liquidated and dissolved of the Partnership; or (f) such Registrable Security
has been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such securities.
 
(c)           Section 2.01(a)(i) is hereby amended to read, in its entirety, as
follows:
 
“Section 2.01                                Shelf Registration.
 
(a)           Shelf Registration and IPO Registration.
 
(i)           The Partnership has previously filed with the Commission
registration statement number 333-144537 on Form S-1 under the Securities Act
 

 
2

--------------------------------------------------------------------------------

 

for an IPO (the “IPO Registration Statement”). As soon as practicable following
the date hereof, the Partnership shall use its commercially reasonable efforts
to prepare and file a registration statement under the Securities Act to permit
the public resale by the Holders of the Registrable Securities from time to time
as permitted by Rule 415 (or any similar provision then in force) of the
Securities Act (the “Shelf Registration Statement”).  The Partnership shall use
its commercially reasonable efforts to cause the IPO Registration Statement and
the Shelf Registration Statement to become effective on or before January
31, 2009 (the “Required Effective Date”); provided, however, that in the event
that the Subordinated Credit Agreement is terminated on or prior to the Maturity
Date and any replacement thereof has a maturity date as set forth therein later
than June 30, 2009, or if the Subordinated Credit Agreement is amended,
modified, supplemented, extended, restated, substituted, increased, replaced,
renewed or refinanced and the maturity date as set forth therein is a date later
than June 30, 2009, then the Required Effective Date shall be April 30,
2009.  The Shelf Registration Statement filed pursuant to this Section
2.01(a)(i) shall be on such appropriate registration form of the Commission as
shall be selected by the Partnership.
 
(d)           Section 2.01(a)(iv) of the Original Agreement is hereby amended to
read, in its entirety, as follows:
 
“(iv)                      If the IPO Registration Statement is not declared
effective by the Commission by the Required Effective Date, then the Partnership
shall pay each Holder, as liquidated damages and not as a penalty, the IPO
Liquidated Damages Amount.  The payment of the IPO Liquidated Damages Amount to
a Holder pursuant to this provision shall cease at the earlier of (i) the
consummation of an IPO; (ii) the dissolution and liquidation of the Partnership;
and (iii) the later of (x) January 31, 2009 or, if the Required Effective Date
is extended to April 30, 2009 pursuant to the provisions of Section 2.01(a)(i),
April 30, 2009, and (y) the date on which the shareholders of ABP approve an
exchange of the Purchased Securities then held by the Holders into shares of
Common Stock pursuant to the Exchange Agreement. If the Partnership is unable to
proceed with the IPO due to (i) trading in securities generally on the exchange
in which the Partnership has applied to list its securities having been
suspended or materially disrupted, (ii) a banking moratorium having been
declared by federal or state authorities, or (iii) there having been a
declaration of a national emergency by the President of the United States or a
declaration of war by the United States Congress, then the Partnership’s
obligation to pay the IPO Liquidated Damages Amount pursuant to this section
shall temporarily cease until the Partnership, in its good faith judgment, is no
longer unable to proceed with the IPO.”
 
(e)           Section 3.04 of the Original Agreement is hereby amended to read,
in its entirety, as follows:
 
“Section 3.04                                Aggregation of Registrable
Securities.  All Registrable Securities held or acquired by Persons who are
Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.  In addition,
all Registrable Securities held or acquired by (i) Fiduciary/Claymore MLP
Opportunity Fund and its Affiliates, FAMCO MLP Partners,
 

 
3

--------------------------------------------------------------------------------

 

LLC, Series ABP-1 and its Affiliates shall be aggregated together for purposes
of determining the availability of any rights under this Agreement, (ii) Third
Point Partners Qualified LP and its Affiliates, Third Point Partners LP and its
Affiliates, Third Point Offshore Fund, Ltd. and its Affiliates, Third Point
Ultra Ltd. and its Affiliates shall be aggregated together for purposes of
determining the availability of any rights under this Agreement, and (iii)
Martin B Perlman Associates and its Affiliates, MEDDS III and its Affiliates, PH
Industries, Inc. Money Purchase Plan and its Affiliates, Perlman Value Partners
and its Affiliates, Morgan Stanley FBO Leonard Greenberg Roth IRA and its
Affiliates, Morgan Stanley FBO JoAnn Hassan IRA and its Affiliates, and Morgan
Stanley FBO JoAnn Hassan Roth IRA and its Affiliates shall be aggregated
together for purposes of determining the availability of any rights under this
Agreement.”
 
Section 3.                      Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Amendment.  In the event that this Amendment is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
date file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
Section 4.                      Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 
Section 5.                      Governing Law.  The laws of the State of New
York shall govern this Agreement without regard to principles of conflict of
laws.
 
Section 6.                      Original Agreement.  Except as expressly amended
by this Amendment, the Original Agreement shall remain in full force and effect
and all of the terms of the Original Agreement are hereby incorporated into this
Amendment.
 
[The remainder of this page is intentionally left blank.]
 
 
4

--------------------------------------------------------------------------------

 